21-536
Steinbergin v. City of New York

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 27th day of April, two thousand twenty-two.


       PRESENT:          Amalya L. Kearse,
                         Robert D. Sack,
                         Steven J. Menashi,
                                  Circuit Judges.
____________________________________________

Troy Steinbergin,


                 Plaintiff-Appellant,


          v.                                                   No. 21-536


City of New York, Jamal Hairston,
Undercover Officer 0076, Undercover
Officer 0039, individually and in their
official capacities,
                 Defendants-Appellees,


                 and


John or Jane Doe 1-10,


                 Defendants. *


____________________________________________


For Plaintiff-Appellant:                   Sang J. Sim, Sim & DePaola, LLP, Bayside,
                                           NY.


For Defendants-Appellees:                  Georgia M. Pestana (Richard Dearing, Elina
                                           Druker, Jesse A. Townsend, on the brief),
                                           Corporation Counsel of the City of New
                                           York, New York, NY.


         Appeal from a judgment of the United States District Court for the Southern

District of New York (Furman, J.).

         Upon due consideration, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

         Appellant Troy Steinbergin appeals the district court’s dismissal of claims




*   The Clerk of Court is directed to amend the caption as set forth above.

                                              2
brought against the City of New York (“City”) and multiple police officers of the

New York Police Department (“NYPD”) under 42 U.S.C. § 1983, for alleged

violations stemming from his 2014 arrest and subsequent conviction in New York

state court for the sale of a controlled substance. In this appeal, Steinbergin pursues

claims of false arrest and false imprisonment, malicious prosecution, malicious

abuse of process, and denial of the right to a fair trial, as well as various parallel

claims brought under state law. 1 We assume the parties’ familiarity with the

underlying facts, procedural history, and arguments on appeal.

                                            I

      On June 21, 2014, three NYPD officers, including Undercover Officer 0076

(“UC 0076”) and Undercover Officer 0039 (“UC 0039”), conducted a “buy-and-

bust” operation in Harlem. Around 7:00 p.m., UC 0076 entered a building at 1760

Lexington Avenue and, using prerecorded buy money, purchased three foil

packets of cocaine from a man in the stairwell of the building. UC 0076 then left

the building and reported the transaction to his fellow officers, describing the



1 The district court concluded that Steinbergin abandoned his failure-to-intervene claim
against all defendants as well as his federal claims against UC 0039. Steinbergin does not
appear to dispute either holding on appeal. Even if he had, it would not affect our
decision to affirm.

                                            3
suspect who sold him the cocaine as a “[l]ight skinned” “black” “male” “wearing

a black shirt with red lettering on the front of it.” App’x 32. “A few minutes” later,

responding officer Detective Jamal Hairston arrived on the scene, “f[ou]nd a

person matching that description”—Steinbergin—and detained him in handcuffs.

App’x 32-33. “Approximately 3 or 4 minutes” after Steinbergin was first placed

into custody, App’x 33, UC 0076 made “a confirmatory identification” that

Steinbergin was the individual from whom he had bought the cocaine, App’x 72.

Hairston also sent UC 0076 a photograph of Steinbergin and received a text

confirmation: “positive, thanks.” App’x 34. Steinbergin was searched at the scene,

taken to the local precinct, and searched again, though neither drugs nor the

prerecorded buy money was found on his person. Steinbergin was indicted on one

count of criminal sale of a controlled substance in the third degree and one count

of criminal possession of a controlled substance in the seventh degree, though he

denies that he sold drugs to anyone on that date or at that address.

      Steinbergin’s motion to suppress UC 0076’s positive identification was

denied by the trial court, and Steinbergin was subsequently convicted of criminal

sale of a controlled substance in the third degree and sentenced to four years in

prison followed by three years of supervised release. In 2018, the New York

                                          4
Appellate Division reversed Steinbergin’s conviction, People v. Steinbergin, 73

N.Y.S.3d 547 (1st Dep’t 2018), and on remand from that decision prosecutors

recommended dismissal of the charges because the arresting officers had “little to

no memory of the circumstances of th[e] drug sale.” App’x 66. As a result,

Steinbergin’s criminal charges relating to that incident were dismissed on October

9, 2018, and on February 11, 2019, Steinbergin brought this action. On cross-

motions for summary judgment, the district court granted the City’s motion and

denied Steinbergin’s motion; this appeal followed.

                                          II

      We review “de novo a decision on a motion for summary judgment.”

Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013). Summary judgment

is appropriate only when “there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In

determining whether there are genuine issues of material fact, we are required to

resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought,” and “[w]e may only affirm if

it appears beyond doubt that the plaintiff can prove no set of facts in support of

[his] claim which would entitle [him] to relief.” Terry v. Ashcroft, 336 F.3d 128, 137

                                          5
(2d Cir. 2003) (internal quotation marks omitted).

                                         III

      The existence of arguable probable cause for an arrest entitles a police officer

to qualified immunity against a false arrest claim. See Jenkins v. City of New York,

478 F.3d 76, 87 (2d Cir. 2007). Probable cause exists when “the officers have

knowledge or reasonably trustworthy information of facts and circumstances that

are sufficient to warrant a person of reasonable caution in the belief that the person

to be arrested has committed or is committing a crime.” Weyant v. Okst, 101 F.3d

845, 852 (2d Cir. 1996). Arguable probable cause exists when “a reasonable police

officer in the same circumstances and possessing the same knowledge as the

officer in question could have reasonably believed that probable cause existed in

the light of well-established law.” Lee v. Sandberg, 136 F.3d 94, 102 (2d Cir. 1997).

      Officer Hairston had arguable probable cause to arrest Steinbergin because

Steinbergin matched the description that UC 0076 had given Hairston minutes

before, of a “black” “light-skinned” “male” “wearing a black shirt with red

lettering” in the immediate vicinity of where the sale had occurred. Because

officers may reasonably “rely on the accounts provided by other officers at the

scene” in determining whether probable cause exists, Martinez v. Simonetti, 202

                                          6
F.3d 625, 635 (2d Cir. 2000); see also United States v. Durand, 858 F. App’x 452, 454-

55 (2d Cir. 2021) (holding that officers had probable cause for arrest because

witnesses “had identified an individual … who matched [the defendant’s]

description”), these facts provide support for Hairston’s reasonable belief that

Steinbergin had committed a crime. Without deciding whether the arresting

officers had actual probable cause to arrest Steinbergin, the district court’s

determination that arguable probable cause existed at the time of arrest was not

erroneous. The existence of arguable probable cause is enough to dispose of the

false arrest and false imprisonment claims because it entitles the defendants to

qualified immunity on these claims. See Jenkins, 478 F.3d at 87 (holding that

arguable probable cause for arrest entitles a police officer to qualified immunity

against a false arrest claim).

      In addition, the district court properly dismissed Steinbergin’s false arrest

and false imprisonment claims as time barred. We “look to state law for the length

of the limitations period” for § 1983 claims. McDonough v. Smith, 139 S. Ct. 2149,

2155 (2019). For claims arising in New York, the statute of limitations is three years.

N.Y. C.P.L.R. § 214(5); see also Owens v. Okure, 488 U.S. 235, 249-51 (1989). Accrual,

on the other hand, “is a question of federal law, conforming in general to common-

                                          7
law tort principles.” McDonough, 139 S. Ct. at 2155 (internal quotation marks

omitted). Claims of false arrest and false imprisonment accrue against a plaintiff

“when legal process [i]s initiated against him.” Wallace v. Kato, 549 U.S. 384, 390

(2007). We have held that such process has begun “at least by the point a criminal

defendant is arraigned on charges,” Watson v. United States, 865 F.3d 123, 131 (2d

Cir. 2017), such that a plaintiff need not wait for his conviction to be overturned or

invalidated to pursue an arrest-based claim, McDonough, 139 S. Ct. at 2159 (“A

false-arrest claim … has a life independent of an ongoing trial or putative future

conviction—it attacks the arrest only to the extent it was without legal process,

even if legal process later commences.”). In this case, Steinbergin was arraigned

on June 22, 2014. Even if we were to consider accrual to have occurred when

Steinbergin was convicted on April 22, 2015, the three-year statute of limitations

expired well before he filed this lawsuit in 2019. The district court therefore

appropriately dismissed these claims.

      Next, we turn to Steinbergin’s malicious prosecution claim. Here too, to

prevail on a malicious prosecution claim under New York law, Steinbergin must

show “lack of probable cause.” Savino v. City of New York, 331 F.3d 63, 72 (2d Cir.

2003). The return of the grand jury indictment “creates a presumption of probable

                                          8
cause” against a claim of malicious prosecution “that may only be rebutted by

evidence that the indictment was procured by fraud, perjury, the suppression of

evidence or other police conduct undertaken in bad faith.” Id. (internal quotation

marks and emphasis omitted). Steinbergin’s assertion that he never sold drugs to

UC 0076, without more, cannot reasonably support an inference of fraud, perjury,

suppression of evidence, or other bad-faith police misconduct, and thus this claim

fails as well.

       Steinbergin’s malicious abuse of process claim was also properly dismissed

because it was time barred. Because accrual began on June 21, 2014, the date of

Steinbergin’s arrest, the three-year statute of limitations expired before he brought

suit in 2019. Steinbergin suggests that his malicious abuse of process claim did not

accrue until the termination of the criminal proceedings against him, but we

disagree. See Heck v. Humphrey, 512 U.S. 477, 486 n.5 (1994) (noting that “favorable

termination of prior proceedings is not an element of” abuse of process); see also

Hadid v. City of New York, 730 F. App’x 68, 71 (2d Cir. 2018) (noting that, because

“the fact of [a plaintiff's] ultimate conviction of the offense … does not necessarily

dispel the possibility that he was the victim of unconstitutional abuse of process

in the events leading up to the conviction,” a plaintiff can “pursue[] [an abuse of

                                          9
process] claim while the ... prosecution [is] pending or while his conviction

st[ands],” and, therefore “Heck tolling is ... not appropriate” for abuse of process

claims).

      Turning to the last of the federal claims pressed in this case, we analyze the

district court’s dismissal of Steinbergin’s claim that he was denied the right to a

fair trial. To prevail on a claim that the defendants denied him the right to a fair

trial based on fabrication of evidence, Steinbergin must establish that an

“investigating official” “fabricate[d] information” against him, Garnett v.

Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016), or otherwise “that the

defendant knowingly ma[de] a false statement or omission” against him, Ashley v.

City of New York, 992 F.3d 128, 143 (2d Cir. 2021). Steinbergin cannot make that

showing simply by denying that he sold drugs to UC 0076. At most, this allegation

(if credited) would support a reasonable inference that the arresting officers

mistakenly identified Steinbergin instead of the real seller, but it cannot alone

support a claim that any of the defendants fabricated evidence or knowingly made

a false statement. Therefore, Steinbergin’s claim that he was denied the right to a

fair trial was properly dismissed.




                                        10
       Finally, the district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Steinbergin’s parallel state claims because each of

his federal claims was properly dismissed. “[D]istrict courts may decline to

exercise supplemental jurisdiction over” a pendent claim arising under state law

when “the district court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). “[I]n the usual case in which all federal-law

claims are eliminated before trial, the balance of factors to be considered under the

pendent jurisdiction doctrine … will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 n.7 (1988). The district court’s reasoning that the questions

implicated in the remaining claims were best left to state courts was not erroneous.

                                    *      *      *

       We have considered Steinbergin’s remaining arguments, which we

conclude are without merit. For the foregoing reasons, we AFFIRM the judgment

of the district court.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                           11